Luke, J.
The defendant was indicted for the offense of assault and battery. The prosecutor testified that without provocation the defendant struck him, and, in addition to having hit him with a rock, pulled out his whiskers, “ and it hurt mighty bad.” The defendant stated that the prosecutor cursed him, and that he picked up a rock and threw it at the prosecutor, but missed him, and that *130the prosecutor was “making” at him with a stick, and when “ I saw that he was coming on me, I reached around with my right-hand, and pulled out his whiskers.”
There being evidence to authorize the verdict, it was not error to overrule the motion for a new trial, which was based only on the usual general grounds.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.